Citation Nr: 0727801	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-40 605	)	DATE
	)
	)



THE ISSUE

Whether a June 4, 2002, Board of Veterans' Appeals (Board) 
decision, that granted a 70 percent evaluation for paranoid 
schizophrenia, effective from November 7, 1996, should be 
revised or reversed, on the basis of clear and unmistakable 
error (CUE).



REPRESENTATION

Moving party represented by:  The American Legion



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




FINDINGS OF FACT

1.  The veteran's accredited service representative filed a 
motion with the Board in December 2005 seeking the Board's 
review of its June 4, 2002 decision that awarded a 70 percent 
disability evaluation for paranoid schizophrenia, effective 
from November 7, 1996, to determine whether that decision 
involved clear and unmistakable error.

2.  The Board received notice on August 10, 2007 that the CUE 
review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of its June 4, 2002 decision that awarded a 70 
percent disability evaluation for paranoid schizophrenia, 
effective from November 7, 1996, to determine whether that 
decision involved clear and unmistakable error should be 
dismissed.  38 C.F.R. § 20.1404(f) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 2005, the Board received a motion seeking its 
review of a June 4, 2002 decision that awarded a 70 percent 
rating for paranoid schizophrenia, effective from November 7, 
1996, on the basis that the decision involved CUE.

In a written statement dated August 10, 2007, the national 
representative of the veteran's accredited service 
organization stated that "[t]he veteran no longer wishes to 
pursue his claim based on [CUE].  His local representative is 
submitting a claim based on an increase in the severity of 
his condition that has forced him to terminate his 
employment."

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f) (2006), permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision.  Inasmuch as the motion for CUE 
review in this case has now been withdrawn, the motion should 
be dismissed, without prejudice to refiling, as provided by 
38 C.F.R. § 20.1404(f).


ORDER

The motion is dismissed without prejudice to refiling.



___________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(f) is not a final decision of the Board.  38 C.F.R. 
§ 20.1409(b) (2006).  This dismissal removes your motion from 
the Board's docket, but you may refile the motion at a later 
date if you wish.

